Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

The claims 1, 10-12 and 14 have been amended. Claims 18-20 are withdrawn from consideration. Claims 1-17 are pending.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the Double Patenting rejection remains.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. Accordingly, the 103 rejection remains and is updated below.

Response to Argument
With the respect to the 101 arguments, Applicant argues that the claimed invention is eligible, such that it is analogous to the claims deemed eligible in ContourMed Inc., v. American Breast Care L.P. (See Remarks at pg. 9). Specifically, Applicant asserts that the claimed invention includes “computer modeling that involves substantially more than mere data collection and storage” (See Remarks at pg. 9). However, Examiner notes that the claims in ContourMed Inc., v. American Breast Care L.P, do not solely employ software to process images and perform 3D modeling, but also use alignment markers placed on a breast and captured in the image to aid the computer modeling and create ContourMed Inc., v. American Breast Care L.P. are distinguishable from the Applicant’s claims because Applicant’s claims set forth an arrangement that analyzes airlines and businesses to forecast staffing and crew planning, which is not rooted in, or reasonably understood as encompassing a physical or tangible result from the computer modeling.

With respect to the 101 arguments, Applicant argues that the claims are eligible, such that they are analogous to the PTAB decision, Ex Parte Cyriac J. Wegman III (See Remarks at pg. 9). However, Examiner notes that PTAB decisions are non-precedential and do not influence subsequent eligibility analysis. Also, Examiner notes that the claimed computer modeling with a probabilistic reserve staffing model recites a judicial exception because the method of forecasting staffing and crew planning is a method of business relations. Therefore, Applicant’s claims recite certain methods of organizing human activity. 
   
With respect to the 101 arguments, Applicant argues that the claimed invention is eligible, such that it is analogous to the claims deemed eligible in Example 35 (See Remarks at pg. 9). Specifically, Applicant argues that Applicant’s claims “go beyond just obtaining information and comparing data because the combination of steps operate in a non-conventional and non-generic way to ensure that the reserve airline staffing level is verified and optimized by on risk variables” (See Remarks at pg. 10). However, Examiner respectfully disagrees. Examiner notes that the claims in Example No. 35 recite a combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source. The claims in Example 39 are distinguishable from the Applicant’s claims because the Applicant’s claims set forth an arrangement that analyzes known airline and business information to forecast staffing and crew planning. Applicant’s claims do not disclose any instance of verification and do not obtain information in a non-conventional and non-generic way. Instead, Applicant’s claims recite certain methods of organizing human activity. See the updated 101 rejection below.

With respect to the 103 arguments, Applicant argues that the cited references do not disclose the amended claim 1. Specifically, Applicant argues that cited references fails to disclose: "a probabilistic reserve staffing model based on a minimum number of reserve crew to cover the expected demand,” "a probabilistic reserve staffing model based on . . . a binary decision variable to include the reserve pattern of a plurality of reserve patterns under consideration " wherein the reserve pattern includes intermixed on-duty and off-duty sequences;” "generating, by the computer using the probabilistic reserve staffing model, a reserve airline staffing level for each day in the first time period based on a first risk variable representing a minimal acceptable risk;” and "maximizing, by the computer, utilization of reserve crews needed to cover an expected open time in the scheduled set of airline flights in the first time period” (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner notes that the cited reference, Sohoni discloses a probabilistic model to determine a minimum number of reserve crews by utilizing a binary reserve pattern intermixed with ‘0’ to indicate on-duty days and ‘1’ to indicate on-duty days; a Maxconf equation that determines an optimal solution of reserve demand, such that it maximizes reserve crews in a predicted open-time; and an optimization model that is constrained a minimum number of reserve crews on each day.  See the Sohoni citations to the above amended claim limitations in the updated 103 rejection below.

Continuation
This application is a continuation application of U.S. application no. 13/793,049 filed on 3/11/2013 (“Parent Application”) and 16/104,158 filed on 8/14/2018.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 10,515,324. Although the claims at issue are not identical, they are not patentably distinct from each other, but the subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,515,324, as follows:


Claims of instant application
Claims of U.S. Patent No. 10,515,324
2
2
3
3
4
4
5
5
6
6
7
7
8
8
11
11 and 12
12
13
13
14
14
15
15
16
16
1 and 17
17
1


The chart above maps claims containing similar subject matter as between the instant application and U.S. Patent No. 10,515,324. It is clear that all the elements of claims 2-17 of the instant application are to be 

Claims 3-8, 10-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9-11 and 13-16 of U.S. Patent No. 10,102,487. Although the claims at issue are not identical, they are not patentably distinct from each other, but the subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,102,487, as follows:

Claims of instant application
Claims of U.S. Patent No. 10,102,487
3
3
4
14
5
15
6
10
7
11
8
13
10
5
11
6 and 7
12
1
13
9
14
16
16
1


The chart above maps claims containing similar subject matter as between the instant application and U.S. Patent No. 10,102,487. It is clear that all the elements of claims 3-8, 10-14 and 16 of the instant application 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method in claims 1-15 and 17 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-15 and 17.

In accordance with Step 2A, Prong One, Claims 1-15 and 17 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more.

The independent claim(s) recite(s):
Forecasting…a daily reserve airline staff demand level for each day in a first time period, wherein the forecasting utilizes a probabilistic reserve staffing model based on a minimum number of reserve crew to cover the expected demand, a minimum probability that a reserve pattern will exceed the predicted daily reserve airline staff demand level, a financial cost of the reserve pattern, a financial cost of having insufficient reserve crews to cover a scheduled set of airline flights in the first time period, a binary decision variable to include the reserve pattern of a plurality of reserve patterns under consideration and a mapping coefficient configured to relate the reserve pattern to a corresponding day in the first time period, wherein the reserve pattern includes intermixed on-duty and off-duty sequences; 
Generating… using the probabilistic reserve staffing model, a reserve airline staffing level for each day in the first time period based on a first risk variable representing a minimal acceptable risk; 
maximizing, by the computer, utilization of reserve crews needed to cover an expected open time in the scheduled set of airline flights in the first time period; 
modifying… the reserve airline staffing level for a first day in the first time period based on a second risk variable that includes updated risk information; 
modifying, … the second risk variable associated with the reserve airline staffing level for a second day in the first time period based on a second risk variable that includes updated risk information;
allocating… reserve staff based on the reserve airline staffing level.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the recited claimed limitations set forth an arrangement that analyzes airlines and businesses to forecast staffing and crew planning. As clarified in the Applicant’s Specification, “airlines and other human-resource intensive businesses face costly challenges associated with crew shortfalls,” which is why the “improved approaches for crew planning, reserve forecasting, and/or the like remain desirable” (See Specification, ¶0003). Therefore, the method of forecasting staffing and crew planning is a method of business relations. See also, the abstract idea of mathematical calculations in claim 12.

computer for receiving/transmitting data; and processing/calculating data (i.e. “forecasting a daily reserve airline staff demand level for each day in a first time period…;” “generating a reserve airline staffing level for each day in the first time period;” “modifying based on updated risk information, the reserve airline staffing level for a first day in the first time period;” “modifying a risk variable…;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer to receive and process data resulting from this kind of organizational analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “computer.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification that “client includes any device (e.g., a computer), which communicates … with crew planning system 115 via any network or protocol discussed herein. Browser applications comprise Internet browsing software installed within a computing unit or system to conduct online communications and transactions. These computing units or systems may take the form of personal computers, mobile phones, personal digital assistants, mobile email devices, laptops, notebooks, hand-held computers, portable computers, kiosks, and/or the like... software elements may be loaded onto a general purpose computer… such that the instructions that execute on the computer or other programmable data processing means for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function specified herein or in flowchart block or blocks” (Specification, ¶0032 and 0054). Also, it is noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea. The dependent claims do not practically apply the judicial exception or provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim 16 is directed to an improvement of the computer, such that the claim optimizes database performance. Therefore, Claim 16 is not rejected under the 35 U.S.C. 101 standard.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-2, 9-11, 13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohoni et al. (2006: Operational Airline Reserve Crew Planning, hereinafter referred to as Sohoni) in view of Santos et al. (US Patent Application Publication, 20110202382, hereinafter referred to as Santos) in further view of Sohoni et al. (2004: Long-Range Reserve Crew Manpower Planning, hereinafter referred to as Sohoni (2)).

As per Claim 1, Sohoni discloses a method for reserve planning, the method comprising:

a)	forecasting… a daily reserve airline staff demand level for each day in a first time period, wherein the forecasting utilizes a probabilistic reserve staffing model based on a minimum number of reserve crew to cover the expected demand, a minimum probability that a reserve pattern will exceed the predicted daily reserve airline staff demand level…, a binary decision variable to include the reserve pattern of a plurality of reserve patterns under consideration and a mapping coefficient configured to relate the reserve pattern to a corresponding day in the first time period, wherein the reserve pattern includes intermixed on-duty and off-duty sequences (Sohoni: pgs. 206-212: Reserve demand during daily operations is primarily due to unplanned schedule disruptions. Most real time crew recovery procedures, during disruptions, attempt to swap parts of pairings within regular crewmembers to provide low-cost solutions. Reserves are used if flights cannot be covered and fall out into open-time. To estimate operation reserve demand a stochastic tool SimAir simulates airline operations of the flight schedule, given crew regular-bidlines, aircraft rotations, block times and aircraft maintenance distributions, expected weather patterns, and various recovery policies for aircraft and crews, SimAir simulates the operation of the flight schedule. We modified SimAir to simulate monthly reserve demand based on irregular daily operations (due to weather disruptions and unplanned aircraft maintenance). We integrated a crew recovery optimizer to estimate the number of disrupted trips, on each day of the bid period that contributed to the operational reserve demand. These trips also provided an estimate for the consecutive days a reserve crew member was required. See pg. 206 for the binary reserve pattern intermixed with ‘0’ to indicate on-duty days and ‘1’ to indicate on-duty days. See Fig. 2 for generating minimum set of patterns to satisfy reserve duty requirements. See the minimum probability function on pg. 210 as Ip=βln(abs(Sp)). See 4.1 whereas reserve demand is estimated with observed historical data.);

b)	generating… using the probabilistic reserve staffing model, a reserve airline staffing level for each day in the first time period based on a first risk variable representing a minimal acceptable risk (Sohoni: pgs. 206-213: An optimization process of reserve patterns selects a set of reserve duty periods that cover all the trips in open-time, and phase B selects the required number of reserve patterns to generate reserve work schedules. Given a set of reserve duty periods, patterns can be selected in numerous ways to provide coverage (since each reserve pattern provides coverage for a fixed number of days. See optimization model on pg. 212). The optimization model on pg. 212 is constrained a minimum number of reserve crews on each day [minimal acceptable risk].  Examiner notes that, in ¶0078, the minimal acceptable risk is a lower bound on the number of reserves needed to cover the schedule on day t.)

c)	maximizing, by the computer, utilization of reserve crews needed to cover an expected open time in the scheduled set of airline flights in the first time period (Sohoni: pg. 208 and 4.1: The Maxconf equation determines an optimal solution of reserve demand, such that it maximizes reserve crews in a predicted open-time. The variable ‘d’ represents the time period in the equation.);

Sohoni does not explicitly disclose, however Santos discloses:
a) 	forecasting, by a computer… utilizes a probabilistic reserve staffing model based on a minimum probability that… a financial cost of having insufficient reserve crews to cover a scheduled set of airline flights in the first time period (Santos: ¶0064-0066: The objective function is represented in the utility function (See ¶0065 for function based on a minimum probability) determines the supply to satisfy demand subjected to a financial cost of not fulfilling the demand of a current time period or future time probability.);

b)	a computer (Santos: Fig. 5 and embodiment 500.);

d)	modifying, by the computer, the reserve airline staffing level for a first day in the first time period based on a second risk variable that includes updated risk information; and d)	modifying, by a computer, the second risk variable associated with the reserve airline staffing level for a second day in the first time period (Santos: ¶0075-0084: The objective function may be solvable to optimize a tradeoff between labor utilization and project demand fulfillment. For example, the objective function may balance the needs of hiring to staff potential projects against the need to prevent over staffing by over hiring. Thus, the tradeoff may be a balance between over hiring and under hiring. The objective function may be solved to minimize a workforce cost. For example, the current period may be more important than future periods. A workforce allocation plan is solved for multi-period environments. In one embodiment, establishing the objective function includes establishing a set of costs calibrated to induce a desired behavior of resource allocation. For example, the current period may be more important than future periods. Therefore, to induce project staffing during the current period, costs associated with not staffing positions (e.g. not filling gaps) in the current period would be higher than costs associated with not staffing positions in future periods. The set of costs may include a cost of leaving a current gap, a cost of leaving a future gap, a training cost, a hiring cost, a cost of idle excess workforce, a workforce buffer cost, and so on.) [multiple variables]. See staffing level variable in the objective function associated with cost in ¶0057. Examiner notes that in order to optimize the objective function the labor supply must be modified. Also, since the set of costs is calibrated to induce desired behavior of resource allocation, objective function can be modified in the current period [first day] to modify a risk of cost in a future period [second day]. Examiner further notes that the term “airline” is merely descriptive in nature in relation to the staff level.);

e)	allocating, by the computer, reserve staff based on the reserve airline staffing level (Santos: ¶0083-0085: An objective function to optimize a workforce buffer capacity cost determines a project staffing for allocation. The resource allocation determined from the objective function is outputted by a system in a workforce plan.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's projection of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's projection of reserve staffing level in Sohoni would have served Sohoni's pursuit of optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sohoni does not explicitly disclose, however Sohoni (2) discloses:

a) 	forecasting… utilizes a probabilistic reserve staffing model based on a minimum probability that… a financial cost of the reserve pattern (Sohoni (2): Section 3, 3.1. A Stochastic Model for Reserve Crew Optimization at pgs. 727-728: A reserve optimization problem forecast the minimum probability that a reserve pattern meets the daily reserve coverage. See the equation on 728 for minimized financial cost of a reserve pattern.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Sohoni’s forecasting reserve staffing using a probabilistic model because the references are analogous/compatible since each is directed toward features for optimizing reserve staffing levels, and because incorporating Sohoni’s forecasting reserve staffing using a probabilistic model in Sohoni would have served Sohoni's pursuit of optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Sohoni in view of Santos in further view of Sohoni(2) discloses the method of claim 1, further comprising: evaluating, by the computer, a result of the probabilistic reserve staffing model for each day in the first time period to determine reserve airline staffing results information; and utilizing, by the computer, the reserve airline staffing results information to forecast a daily reserve airline staff demand level for each day in a second time period (Sohoni: pgs. 207-209:  Reserved demand is estimated based on reserve staffing bidding conflicts and daily operation information in a staffing model. See pg. 209 where the forecast of reserve patterns of airline staff is predicted for a second duty period.).

Sohoni does not explicitly disclose, however Santos discloses:

a-b) a computer (Santos: Fig. 5 and embodiment 500.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's automatic projection of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because 

As per Claim 9, Sohoni in view of Santos in further view of Sohoni(2) discloses the method of claim 1, further comprising reducing, by the computer, a number of reserve staff for each day in the first time period, based at least in part on the reserve airline staffing level (Sohoni: pgs. 212-213: An optimization model access a number of off-duty reserve crew members required on a day in the bid period. A constraint, as represented in 4.7 is the minimization of the number of off-duty reserve crews on each day of the bid period.).

As per Claim 10, Sohoni in view of Santos in further view of Sohoni (2) discloses the method of claim 1.

Sohoni does not explicitly disclose, however Santos discloses further comprising varying, by the computer, a the first risk variable associated with the first day in the first time period, wherein the first risk variable represents a likelihood of the reserve airline staffing level exceeding the reserve airline staff demand on the first day (Santos: ¶0053-0062: The objective function may be programmed with a workforce cost to prefer a labor oversupply (e.g. glut) instead of a labor undersupply (e.g. gap). Demand may be uncertain. Thus, the cost of a gap or glut may reflect the uncertainty [risk]. For example, when the win probability of an opportunity is above a certain threshold [exceeding demand], the cost of a gap may be higher than the cost of a glut. Conversely, when the win probability of an opportunity is below a certain threshold, the cost of a gap may be lower than the cost of a glut. Minimizing the workforce cost includes calculating the workforce allocation plan for multi-period environments.).



As per Claim 11, Sohoni in view of Santos in further view of Sohoni (2) discloses the method of claim 10.

However, Santos discloses wherein the varying the first risk variable associated with the first day comprises increasing or decreasing the level of acceptable risk associated with the first day (Santos: ¶0053-0062: The objective function may be programmed with a workforce cost to prefer a labor oversupply (e.g. glut) instead of a labor undersupply (e.g. gap) [risk variable]. Demand may be uncertain. Examiner notes that an undersupply of labor will decrease the risk of exceeding the reserve demand because it will require more employees to be pulled from the reserve.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's evaluation of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's evaluation of reserve staffing level in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Sohoni in view of Santos in further view of Sohoni (2) discloses the method of claim 1.

Sohoni does not explicitly disclose, however, Santos discloses:
a) determining, by the processor, an unsatisfied demand cost associated with the reserve airline staff demand exceeding the reserve airline staffing level on a first day in the first time period (Santos: ¶0083-0084: The workforce allocation plan 450 is solved for multi-period environments. In one embodiment, establishing the objective function includes establishing a set of costs calibrated to induce a desired behavior of resource allocation. The current period may be more important than future periods. Therefore, to induce project staffing during the current period, costs associated with not staffing positions (e.g. not filling gaps) [unsatisfied demand] in the current period would be higher than costs associated with not staffing positions in future periods.) Examiner notes that the term “airline” is merely descriptive in nature in relation to the staffing level;

b) determining, by the processor, an excess airline staffing cost associated with the reserve airline staffing level exceeding the reserve demand on the first day (Santos: ¶0083-0084: The set of costs may include a cost of leaving a current gap, a cost of leaving a future gap, a training cost, a hiring cost, a cost of idle excess workforce [excess staffing cost], a workforce buffer cost, and so on.); and

c) weighting, by the processor, the unsatisfied demand cost and the excess airline staffing cost to determine whether to modify the reserve airline staffing level on the first day (Santos: Figure 4 and ¶0083-0084: The objective function concerns a workforce allocation plan 450. The objective function may be solved to minimize a workforce cost. The objective function may be solved to optimize a tradeoff between labor utilization and project demand fulfillment. Establishing the objective function includes establishing a set of costs calibrated to induce a desired behavior of resource allocation. The set of costs may include a cost of leaving a current gap, a cost of leaving a future gap, a training cost, a hiring cost, a cost of idle excess workforce [excess staffing cost], a workforce buffer cost, and so on.) Examiner notes that the term “airline” is merely descriptive in nature in relation to the staffing level.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's evaluation of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's evaluation of reserve staffing level in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Sohoni in view of Santos in further view of Sohoni(2) discloses the method of claim 1, implementing… the reserve airline staffing level by staffing an airline flight with a reserve staff member in place of a regularly scheduled airline staff member (Sohoni: pages 206-212: During irregular operations, if planned crew members are unable to fly their planned trips, reserve crew members are assigned to these trips based on availability.).

Sohoni does not explicitly disclose, however Santos discloses:

a-b) a computer (Santos: Fig. 5 and embodiment 500.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's automatic projection of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's automatic projection of reserve staffing level in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each 

As per Claim 17, Sohoni in view of Santos in further view of Sohoni(2) discloses the method of claim 1, wherein the probabilistic reserve staffing model is further based on a financial cost of selecting a reserve pattern as part of a selected solution, and a financial cost of having insufficient reserve crews to cover a scheduled set of airline flights in the first time period (Sohoni: pg. 209-210: See Section 4.3 where an optimization process considers the financial costs associated with reserve duty periods and the number of reserve duty periods covered by a reserve pattern to distinguish between reserve pattern operational solutions for selection. See equation 4.4 for an optimization problem with the minimum cost and penalty for covering a trip.)

Claims 3-7 are rejected under pre-AlA 35 U .S.C. 103(a) as being unpatentable over Sohoni et al. (NPL: Operational Airline Reserve Crew Planning hereinafter referred to as Sohoni) in view of Santos et al. (US Patent Application Publication #2011/0202382 hereinafter referred to as Santos) in further view of Sohoni et al. (2004: Long-Range Reserve Crew Manpower Planning, hereinafter referred to as Sohoni(2)) in even further view of Cook et al. (US Patent Application Publication #2012/0109700 hereinafter referred to as Cook).

As per Claim 3, Sohoni in view of Santos in further view of Sohoni (2) discloses the method of claim 1, wherein the forecasting further comprises:

a) accessing, by the processor, historical airline staff demand information, wherein the historical airline staff demand information is associated with at least one indicator value (Sohoni: pg. 208: Historic information is used to determine reserve demand based on generated patterns covering reserve restrictions such as weekends and holidays [indicator values].);

Sohoni does not explicitly disclose, however Cook discloses:
(Cook: ¶0086-0092: See Fig. 6 processor. The system for each of the retail stores accesses historical staffing data.);

b) determining, by the processor, a regression model for the historical airline staff demand information utilizing the at least one indicator value (Cook: Figure 1 and ¶0036-0048: Each model is tested out for all drivers [indicator value] and dynamically chosen based on the Mean Absolute Percent Error or MAPE. In addition, several transformations including (a) square (b) logarithmic, and (c) logarithmic square are also tested before selecting the final model. The models are developed using standard procedures in SAS (i.e., procedure forecast, procedure arima, and procedure regression. Examiner notes that the term “airline” is merely descriptive in nature in relation to the staff demand.);

c and d) determining, by the processor, a mean associated with the historical airline staff demand information; or determining, by the processor, a standard deviation associated with the historical airline staff demand information (Cook: ¶0041-0046: Autoregressive error with sales represents a model which identifies correlation between past values of the error term and predicts future values of the payroll driver based on historical values of the payroll driver itself and sales after taking into account the dependencies of the error values with each other, where E(t) is normally and independently distributed with a mean and variance. Examiner notes that a variance is merely the squared function of a standard deviation. Examiner further notes that the term “airline” is merely descriptive in nature in relation to the staff demand.); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Cook’s calculations for optimizing staffing because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Cook’s calculations for optimizing staffing in Sohoni would have served Sohoni's pursuit of optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

As per Claim 4, Sohoni in view of Santos in further view of Sohoni(2) in even further view of Cook discloses the method of claim 3, wherein the generating, … the reserve staffing model to generate the reserve staffing level operates based on at least one of: each reserve staff member can work for at most 18 days in the first time period; each reserve staff member must have at least 4 consecutive days off in the first time period; or each reserve staff member can be assigned to at most 6 consecutive working days (Sohoni: pgs. 206-207: Reserve patterns consists of groups of consecutive on-duty and off-duty days. A pattern type can have a pattern with a consecutive off-duty group of the length of 4. See also, the example 30 day pattern on pg. 206 where there are only 17 on-duty days (i.e. no more than 18 days in a period) and no more than 6 consecutive on-duty days in the period. See the optimization model on pg. 212 that utilizes a particular reserve pattern.).

Sohoni does not explicitly disclose, however Santos discloses:
a-b) a computer (Santos: Fig. 5 and embodiment 500.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's automatic projection of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's automatic projection of reserve staffing level in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Sohoni in view of Santos in further view of Sohoni(2) in even further view of Cook discloses the method of claim 3, wherein the generating further comprises at least one of: evaluating … a risk of flight cancellation arising from the daily reserve airline staff demand level… or evaluating,… a financial impact of a flight cancellation arising from the daily reserve airline staff demand level… (Sohoni: pg. 216: Costs associated with assigns a regular crew member includes the cost of trips dropped due to conflict are evaluated based on the reserve staff level.).

However, Santos discloses evaluating, by the computer, a risk … arising from the daily reserve airline staff demand level exceeding a reserve airline staffing level; or evaluating, by the computer, a financial impact … arising from the daily reserve airline staff demand level exceeding a reserve airline staffing level (Santos: ¶0053-0062: The objective function may be programmed with a workforce cost to prefer a labor oversupply (e.g. glut) instead of a labor undersupply (e.g. gap). Demand may be uncertain. Thus, the cost of a gap or glut may reflect the uncertainty [risk]. For example, when the win probability of an opportunity is above a certain threshold [exceeding demand], the cost of a gap may be higher than the cost of a glut. Conversely, when the win probability of an opportunity is below a certain threshold, the cost of a gap may be lower than the cost of a glut. Minimizing the workforce cost includes calculating the workforce allocation plan for multi-period environments. See Fig. 5 for computer.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's evaluation of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's evaluation of reserve staffing level in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Sohoni in view of Santos in further view of Sohoni (2) in even further view of Cook discloses the method of claim 3.

Sohoni does not explicitly disclose, however Cook discloses wherein the determining a regression model utilizes a plurality of indicator variables, and wherein the plurality of indicator variables are configured with a dominant relationship (Cook: Figure 1 and ¶0034-0048: The multi-store staffing calculator prioritizes the volume and productivity drivers [dominant relationship]. Each model is tested out for all drivers [indicator value] and dynamically chosen based on the Mean Absolute Percent Error or MAPE. In addition, several transformations including (a) square (b) logarithmic, and (c) logarithmic square are also tested before selecting the final model. The models are developed using standard procedures in SAS (i.e., procedure forecast, procedure arima, and procedure regression.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Cook’s calculations for optimizing staffing because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Cook’s calculations for optimizing staffing in Sohoni would have served Sohoni's pursuit of optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Sohoni in view of Santos in further view of Sohoni(2) in even further view of Cook discloses the method of claim 6, wherein the plurality of indicator variables comprises information associated with at least one of a peak day, a transition day, a weekend, a shoulder weekday, a summer month, or a shoulder fall month (Sohoni: pg. 208: Historic information is used to determine reserve demand based on generated patterns covering reserve restrictions such as weekends and holidays [indicator values].).

Claim 8 is rejected under pre-AlA 35 U .S.C. 103(a) as being unpatentable over Sohoni et al. (NPL: Operational Airline Reserve Crew Planning hereinafter referred to as Sohoni) in view of Santos et al. (US Patent Application Publication #2011/0202382 hereinafter referred to as Santos) in further view of Sohoni et al. (2004: Long-Range Reserve Crew Manpower Planning, hereinafter referred to as Sohoni(2)) in even further view of Cook et al. (US Patent Application Publication #2012/0109700 hereinafter referred to as Cook) in even further view of Robertson et al. (US Patent Application Publication #2011/0131075 hereinafter referred to as Robertson).

As per Claim 8, Sohoni in view of Santos in further view of in further view of Sohoni (2) in even further view of Cook discloses the method of claim 7, wherein the plurality of indicator variables comprises a transition day and a weekend (Sohoni: pg. 208: Historic information is used to determine reserve demand based on generated patterns covering reserve restrictions such as weekends and holidays [indicator values]. Also transition periods may be based on reserve patterns with consecutive days (i.e. 3 day or 5 day planning period).).

Sohoni discloses, however discloses a peak day (Robertson: Figures 4-5 and ¶0034-0054: Locations, such as airports, typically have one or more peak periods during the day corresponding with periods of high traffic. In the same way, a demand at a security checkpoint generally vary over longer periods, with resulting peak days, peak weeks, etc. The model 10 may further be used to recommend checkpoint staffing for peak volume.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Robertson's bounding requirements because the references are analogous/compatible since each is directed toward features for assigning staffing levels, and because incorporating Robertson’s bounding requirements in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase 

Sohoni does not explicitly disclose, however Cook discloses wherein the plurality of indicator variables comprise of time periods with dominance over another time period (Cook: Figures 2-4 and ¶0059-0085: Workflow drivers are forecasted (204) for an upcoming time period. The forecast is calculated with an exponential smoothing calculation projected for future values including at least an exponent for weighing events based on recentness, an exponent to account for trend, and an exponent to adjust for seasonal fluctuations. Examiner notes that a weighing of events in a forecast will give the weighted event dominance.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Cook’s calculations for optimizing staffing because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Cook’s calculations for optimizing staffing in Sohoni would have served Sohoni's pursuit of optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohoni et al. (NPL: Operational Airline Reserve Crew Planning hereinafter referred to as Sohoni) in view of Santos et al. (US Patent Application Publication #2011/0202382 hereinafter referred to as Santos) in further view of Sohoni et al. (2004: Long-Range Reserve Crew Manpower Planning, hereinafter referred to as Sohoni(2)), as applied to claim 1 above, and further in view of Robertson et al. (US Patent Application Publication #2011/0131075 hereinafter referred to as Robertson).

As per Claim 14, Sohoni in view of Santos in further view of Sohoni(2) discloses the method of claim 1, wherein:

Sohoni does not explicitly disclose. However, Santos discloses:

a) the reserve airline staffing level comprises a set of reserve airline staff members (Santos: ¶0062: The workforce allocation plan maps employees to jobs according to the length of time employees are associated with a workforce buffer capacity. The workforce buffer capacity is an inactive status for employees that are not assigned to a project, in training, and so on. Examiner notes that the term “airline” is merely descriptive in nature in relation to the staffing level.); 

c) the modifying the reserve airline staffing level for a first day and the varying the second risk variable associated with the second day are accomplished with a fixed number of reserve airline staff members (Santos: ¶0064-0084: The objective function may be solvable to optimize a tradeoff between labor utilization and project demand fulfillment. For example, the objective function may balance the needs of hiring to staff potential projects against the need to prevent over staffing by over hiring. Thus, the tradeoff may be a balance between over hiring and under hiring. The objective function may be solved to minimize a workforce cost. For example, the current period may be more important than future periods. A workforce allocation plan 450 is solved for multi-period environments. In one embodiment, establishing the objective function includes establishing a set of costs calibrated to induce a desired behavior of resource allocation. For example, the current period may be more important than future periods. Therefore, to induce project staffing during the current period, costs associated with not staffing positions (e.g. not filling gaps) in the current period would be higher than costs associated with not staffing positions in future periods. The set of costs may include a cost of leaving a current gap, a cost of leaving a future gap, a training cost, a hiring cost, a cost of idle excess workforce, a workforce buffer cost, and so on.) Examiner notes that in order to optimize the objective function the labor supply must be modified and determined. Also, since the set of costs is calibrated to induce desired behavior of resource allocation, objective function can be modified and determined in the current period [first day] to modify a risk of cost in a future period [second day].) Examiner notes that the term “airline” is merely descriptive in nature in relation to the staffing level.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Santos's evaluation of reserve staffing level because the references are analogous/compatible since each is directed toward features for optimizing staffing levels, and because incorporating Santos's evaluation of reserve staffing level in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sohoni does not explicitly disclose. However, Robertson discloses:

b) the first day is a peak day and the second day is a non-peak day (Robertson: Figures 4-5 and ¶0034-0054: Locations, such as airports, typically have one or more peak periods during the day corresponding with periods of high traffic. In the same way, a demand at a security checkpoint generally vary over longer periods, with resulting peak days, peak weeks, etc. The model 10 may further be used to recommend checkpoint staffing for peak volume and non-peak operations.) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Robertson's bounding requirements because the references are analogous/compatible since each is directed toward features for assigning staffing levels, and because incorporating Robertson’s bounding requirements in Sohoni would have served Sohoni's pursuit of effectively optimizing to increase reserve crew utilization (See Sohoni, pg. 1) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohoni et al. (NPL: Operational Airline Reserve Crew Planning hereinafter referred to as Sohoni) in view of Santos et al. (US Patent Application Publication #2011/0202382 hereinafter referred to as Santos) in further view of Sohoni et al. (2004: Long-Range Reserve Crew Manpower Planning, hereinafter referred to as Sohoni(2)), as applied to claim 1 above, and further in view of Gerhart et al. (US Patent Application Publication #2009/0310764 hereinafter referred to as Gerhart).

As per Claim 16, Sohoni in view of Santos in further view of Sohoni (2) discloses the method of claim 1 further comprising… the reserve airline staffing level (Sohoni: pgs. 206-213: An optimization process of reserve patterns selects a set of reserve duty periods that cover all the trips in open-time, and phase B selects the required number of reserve patterns to generate reserve work schedules. Given a set of reserve duty periods, patterns can be selected in numerous ways to provide coverage (since each reserve pattern provides coverage for a fixed number of days.).

Sohoni does not explicitly disclose, however Gerhart discloses further comprising: storing, by the computer, the … staffing… in a database; tuning, by the computer, the database to optimize database performance; wherein the tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks; designating, by the computer, the …staffing… as a key field in a plurality of related data tables to speed searching for the data; linking, by the computer, the plurality of related data tables based on the type of the …staffing… in the key fields; sorting, by the computer, the …staffing… according to a known order to simplify a lookup process; and obtaining, by the computer, the r…staffing… from the database (Gerhart: ¶0023-0024: Databases may be organized in as lookup tables. Each record may be a single file, a series of files, a linked series of data fields or any other data structure. Association of certain data may be accomplished through automatic association techniques including a database search, a database merge, GREP, AGREP, SQL, using a key field in the tables to speed searches, sequential searches through all the tables and files, sorting records in the file according to a known order to simplify lookup, and/or the like. The association step may be accomplished by a database merge function, for example, using a "key field" in pre-selected databases or data sectors. Various database tuning steps are performed to optimize database performance. For example, frequently used files such as indexes may be placed on separate file systems to reduce In/Out ("I/O") bottlenecks. See ¶0068 for staffing information stored in memory).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sohoni with Gerhart’s storage of staffing information because the references are analogous/compatible since each is directed toward features for accessing staffing information, and because incorporating Gerhart’s storage of staffing information in Sohoni would have served Sohoni's pursuit of effectively implementing an optimizing strategy to increase reserve crew utilization (See Sohoni, pg. 1) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claim 12 is allowable over the prior art. However, Claim 12 remains rejected under 35 U.S.C. 101 and the Double Patenting Rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pachon et al. (US 9,378,471): Generally, an airline operations computing system accomplishes rule checking in an efficient and useful manner and provides functionality that allows multiple different users to accomplish schedule changes in a manner that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683